Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Larnell Eckles, Jr., appeals the district court’s order granting his 18 U.S.C. § 3582(C)(2) (2006) motion for a sentence reduction.* We have reviewed the record and find no reversible error. *261Accordingly, we affirm for the reasons stated by the district court. United States v. Eckles, No. 5:00-cr-00046-RLV-4 (W.D.N.C. Sept. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court granted Eckles’s motion, Eckles contends on appeal that he was entitled to an even further reduction.